Exhibit 4.10 TRANSITIONAL AGREEMENT This Transitional Agreement (“ Transitional Agreement ”), dated November 21, 2014, is entered into among: Companhia Siderúrgica Nacional , a publicly-held corporation ( sociedade anônima de capital aberto ) incorporated, organized and existing under the Laws of Brazil, having its registered office at the Municipality of São Paulo, State of São Paulo, at Av. Brigadeiro Faria Lima, 3400 – 20 th floor, enrolled with the Federal Taxpayers’ Registry (CNPJ/MF) under N. 33.042.730/0001-04, herein represented pursuant to its by-laws (“ CSN ”); Brazil Japan Iron Ore Corporation , a company duly organized and existing under the Laws of Japan, with its head office located at Itochu Building, 13 th Floor, 5-1, Kita-Aoyama, 2-chome, Minato-ku, Tokyo, 107-0061, Japan (“ BJIOC ”); POSCO , a company incorporated, organized and existing under the Laws of Korea, having its registered office at POSCO Center, 440 Teheran-ro, Gangnam-gu, Seoul, 135-777, Korea (“ POSCO ”); China Steel Corporation , a corporation organized and existing under the Laws of Republic of China, with head office located at 88 Chenggong, 2nd Roard, Qianzhen, Kaohsiung 80661, Taiwan, Republic of China (“ CSC ”); ITOCHU Corporation , a company incorporated, organized and existing under the Laws of Japan, having its principal office at 5-1, Kita-Aoyama 2-chome, Minato-ku, Tokyo, 107-8077, Japan (“ Itochu ”); JFE Steel Corporation , a company incorporated, organized and existing under the Laws of Japan, having its registered office at 2-3, Uchisaiwai-cho 2-chome, Chiyoda-ku, Tokyo, 100-0011, Japan (“ JFE ”); Kobe Steel, Ltd., a company incorporated, organized and existing under the Laws of Japan, having its registered office at2-4, Wakinohama-Kaigandori 2-chome, Chuo-ku, Kobe, Hyogo, 651-8585, Japan (“ Kobe ”); Nisshin Steel Co., Ltd., a company incorporated, organized and existing under the Laws of Japan, having its registered office at 4-1, Marunouchi 3-chome, Chiyoda-ku, Tokyo 100-8366, Japan (“ Nisshin ”); (provided that BJIOC, POSCO, CSC, Itochu, JFE, Kobe and Nisshin are each individually referred to as “ JKTC Party ” and collectively referred to as “ JKTC ” and, jointly with CSN, as “ Investors ”); Congonhas Minérios S.A. , a closely-held corporation ( sociedade anônima de capital fechado ) incorporated, organized and existing under the Laws of Brazil, having its registered office at the Municipality of Congonhas, State of Minas Gerais, at Estrada Casa de Pedra, without number, part, enrolled with the Federal Taxpayers’ Registry (CNPJ/MF) under N. 08.902.291/0001-15, herein represented pursuant to its by-laws (“Congonhas Minérios”), and TEXT_SP/9283989v1/7474/36 Nacional Minérios S.A., a closely-held corporation (sociedade anônima de capital fechado) incorporated, organized and existing under the Laws of Brazil, having its registered office at the Municipality of Congonhas, State of Minas Gerais, at Logradouro Casa de Pedra, without number, part, enrolled with the Federal Taxpayers’ Registry (CNPJ/MF) under N. 08.446.702/0001-05, herein represented pursuant to its by-laws (“Namisa”). (Investors, Congonhas Minérios and Namisa individually referred to as “Party” and collectively referred to as “Parties”) WITNESSETH: WHEREAS the Parties (other than Congonhas Minérios) have entered into (i) the Share Purchase Agreement dated as of October 21, 2008 (as amended from time to time, the “Namisa SPA”); (ii) the Shareholders’ Agreement of Namisa dated as of October 21, 2008 (as amended from time to time, the “Namisa SHA”); (iii) the Beneficiation Agreement dated as of June 30, 2011 (as amended from time to time, the “Beneficiation Agreement”); and (iv) the operational agreements listed in Exhibit I (as amended from time to time, the “Operational Agreements” and, together with the Namisa SPA, the Namisa SHA and the Beneficiation Agreement the “Existing Agreements”); WHEREAS, on this date, the Investors have entered into (i) an Investment Agreement, whereby they have agreed on the terms for the consolidation of the assets, rights and liabilities of the CSN Establishment (as defined in the Investment Agreement) and of Namisa, by means of the merger of Namisa into Congonhas Minérios and other related transactions, subject to the fulfillment of certain conditions precedent (“Investment Agreement”); and (ii) the 7th Amendment to the Standstill Letter Agreement (as defined in the Investment Agreement); WHEREAS, in view of the execution of the Investment Agreement, the Parties want to (i) suspend certain contractual terms and provisions of the Beneficiation Agreement during the term of this Transitional Agreement and (ii) amend certain provisions of the Operational Agreements, subject to the terms and conditions provided herein, in both cases as from the Date of Effectiveness (as defined in the Investment Agreement), NOW, THEREFORE, the Parties agree as follows: 1.
